Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 06/19/2020.
Claims 1, 43 have been amended.
Claims 1, 3-6, 10-38, 41-43, 47-49 are pending in the instant application.
Claims 10-38 have been previously withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/19/2020 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1, 3-6 41-43, 47-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,858,631 and 8,968,401 in view of CHRISTIAKOV (Endogenous and exogenous stem cells: a role in lung repair and use in airway tissue engineering and transplantation. J Biomed Sci. 2010 Dec 7;17:92),  MACCHIARINI et al (Clinical transplantation of a tissue-engineered airway. Lancet. 2008 Dec 13;372(9655):2023-30) and DE MULDER et al (Anisotropic Porous Biodegradable Scaffolds for Musculoskeletal Tissue Engineering. Materials (Basel). 2009 Dec; 2(4): 1674–1696).
The patents recite a synthetic scaffold for replacing an airway or portion thereof comprising one or more structural ribs on an airway mold, wherein each structural rib comprises a first material, wherein the airway mold and one or more structural ribs is coated with polyhedral oligomeric silsesquioxane covalently bonded to poly(carbonate-urea)urethane (POSS-PCU) fluid, and wherein the POSS-PCU fluid is coagulated to form a conduit that comprises the one or more structural ribs (see US 8,968,401 at  claim 1), wherein each structural rib is U-shaped (see claim 4), wherein the airway mold is a tracheal mold having a diameter of approximately 2-3 cm (see claim 8), wherein the conduit is porous (see claim 14), wherein the average pore diameter is about 40 microns (see claim 17). 
The difference between instant application and the patented claims is that the patent claims include additional specific limitations, such as poly(carbonate-urea)urethane, which is a more specific polymer.  Thus, the invention of the patent is in 
The patents do not teach using mesenchymal cells or TGF-B; or obtaining the scaffold dimensions from imaging scans of the patient.
CHISTIAKOV teaches the prior art on bioengineering trachea (see abstract), wherein common polymers used for the scaffold are hyaluronic acid (see pg. 4, 2nd col - 5, 1st col) and polyethylene glycol (see pg. 5), and were seeded with cellular materials, such as mesenchymal cells (see pg. 1, 2nd col) and TGF-B (see pg. 4, 2nd col – pg. 5, 1st col), to support the tissue repair (see pg. 5, 1st. col). Additional disclosures include: epithelial cells-extracellular matrix (ECM) plays a crucial role in healing airway injuries and repair of the airway epithelium by modulating epithelial cell migration and proliferation and the differentiation of repairing cells (see pg. 2, 1st col); shortage of donor trachea remains a major obstacle in tracheal transplantation, therefore three-dimensional scaffolds are needed (see abstract). Note, the MACCHIARINI reference below is the 3rd reference in CHISTIAKOV.
MACCHIARINI teaches a method of seeding an airway scaffold, such as a tubular tracheal matrices (see abstract) comprising of: incubating an airway scaffold in a rotating bioreactor (see pg. 2026); in the presence of a cellular solution, such as epithelial cells and mesenchymal cells taken from the recipient (see abstract). Additional disclosures include: “epithelial cells and chondrocytes became deeply embedded within the matrix by st col.); tracheal was retrieved from a donor (see pg. 2024); free from the risks of rejection (see pg. 2029).
DE MULDER teaches “it has been generally accepted that tissue engineered constructs should closely resemble the in-vivo mechanical and structural properties of the tissues they are intended to replace” (see abstract), wherein MRI and CT scan imaging of body organs would give patient specific data for the scaffold (see pg. 1677, Solid Free-Form Fabrication). Additional disclosures include: trachea fabricated from patient-derived computer-based medical imaging modalities (see pg. 1677, under 3D Fiber Deposition/Fused Deposition Modeling); factors to consider include pore size and cell attachment (see pg. 1675, 2nd paragraph); frequently used polymers include polylactic acid; polyglycolic acid and polycaprolactone (see pg. 1675, 3rd paragraph).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate mesenchymal cells and TGF-B. The person of ordinary skill in the art would have been motivated to make those modifications, because it would prevent further risk of transplantation rejection and support tissue repair, while the patient would not have to wait for a donor for a trachea implant, and reasonably would have expected success because both references dealt in the same field of endeavor, such as scaffold.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate obtaining the scaffold dimensions from imaging scans of the patient. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because it’s a common 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-6 41-43, 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KAMIL et al (US 2005/0112760) as evidence by TRACHEA (https://en.wikipedia.org/wiki/Trachea (downloaded on 03/20/2016)) in view of CHRISTIAKOV (Endogenous and exogenous stem cells: a role in lung repair and use in airway tissue engineering and transplantation. J Biomed Sci. 2010 Dec 7;17:92),  MACCHIARINI et al (Clinical transplantation of a tissue-engineered airway. Lancet. 2008 Dec 13;372(9655):2023-30) and DE MULDER et al (Anisotropic Porous Biodegradable Scaffolds for Musculoskeletal Tissue Engineering. Materials (Basel). 2009 Dec; 2(4): 1674–1696).
KAMIL teaches a synthetic scaffold (abstract), such as a trachea (see [0039]), which is a portion of an airway comprising of: desired shape (see [0036]), such as a trachea (see [0039]), which reads on a tubular body composed of a polymeric material, such as polyglycolic acid ("PGA") (see [0019]) or collagen (see [0022]); porosity of 75-100 micron; seeded with tissue precursor cells to prevent immune response from 
KAMIL doesn’t teach using mesenchymal cells or TGF-B; or obtaining the scaffold dimensions from imaging scans of the patient.
CHISTIAKOV teaches the prior art on bioengineering trachea (see abstract), wherein common polymers used for the scaffold are hyaluronic acid (see pg. 4, 2nd col - 5, 1st col) and polyethylene glycol (see pg. 5), and were seeded with cellular materials, such as mesenchymal cells (see pg. 1, 2nd col) and TGF-B (see pg. 4, 2nd col – pg. 5, 1st col), to support the tissue repair (see pg. 5, 1st. col). Additional disclosures include: epithelial cells-extracellular matrix (ECM) plays a crucial role in healing airway injuries and repair of the airway epithelium by modulating epithelial cell migration and proliferation and the differentiation of repairing cells (see pg. 2, 1st col); shortage of donor trachea remains a major obstacle in tracheal transplantation, therefore three-dimensional scaffolds are needed (see abstract). Note, the MACCHIARINI reference below is the 3rd reference in CHISTIAKOV.
MACCHIARINI teaches a method of seeding an airway scaffold, such as a tubular tracheal matrices (see abstract) comprising of: incubating an airway scaffold in a rotating bioreactor (see pg. 2026); in the presence of a cellular solution, such as epithelial cells st col.); tracheal was retrieved from a donor (see pg. 2024); free from the risks of rejection (see pg. 2029); graft implantation of the trachea (see pg. 2026-2027, under graft implantation).
DE MULDER teaches “it has been generally accepted that tissue engineered constructs should closely resemble the in-vivo mechanical and structural properties of the tissues they are intended to replace” (see abstract), wherein MRI and CT scan imaging of body organs would give patient specific data for the scaffold (see pg. 1677, Solid Free-Form Fabrication). Additional disclosures include: trachea fabricated from patient-derived computer-based medical imaging modalities (see pg. 1677, under 3D Fiber Deposition/Fused Deposition Modeling); factors to consider include pore size and cell attachment (see pg. 1675, 2nd paragraph); frequently used polymers include polylactic acid; polyglycolic acid and polycaprolactone (see pg. 1675, 3rd paragraph).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate mesenchymal cells and TGF-B into a tracheal desired shape matrix as taught by KAMIL. The person of ordinary skill in the art would have been motivated to make those modifications, because it would prevent further risk of transplantation rejection and support tissue repair, wherein the patient would not have to wait for a donor for a trachea implant, and reasonably would have expected success because the references dealt in the same field of endeavor, such as scaffold.

The references do not specifically teach some of the desired thickness, lengths, pore sizes, shapes as claimed by Applicant.  The desired thickness, lengths, pore sizes, shapes in a tissue scaffold is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the desired thickness, lengths, pore sizes, shapes in order to best achieve the desired results, such as the same size as the patient’s tracheal who can be a child, a woman or an elderly or a large man.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of desired thickness, lengths, pore sizes, shapes would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that the Kamil reference lacks any teaching or suggestion of a synthetic scaffold having a tubular shape such as a trachea. Paragraph 0036 which is cited as teaching the "desired shape" states that: Samples can then be obtained for histological analysis. Once fixed for at least 24 hours, the samples are embedded in 
only discussion of trachea in stating that the Kamil reference teaches a trachea. Paragraph 0039 teaches that by "harvesting the appropriate chondrocyte precursor cells, any of these types of cartilage tissue can be grown using the methods of the invention". Thus, it is submitted that the Kamil reference can be construed as a teaching how to grow cartilage structures. The human trachea is composed on cartilage and non-cartilage structures. To produce a trachea according to the method disclosed in Kamil would produce a non-functional tubular organ. Thus, the Kamil reference fails to teach or 
The Examiner finds this argument unpersuasive, because KAMIL teaches using for many tissue structures (see title), such as a trachea (see [0039]), from polyglycolic acid or collagen, which reads on a synthetic scaffold. Additionally, the secondary references teach making artificial trachea was known in the prior art. Thus, it would have obvious for one skilled in the art to make a structure in the shape of a trachea.
	Applicant argues that the Macchiarini reference is cited for teaching a method of seeding an airway scaffold, such as a tubular tracheal matrices (see abstract) comprising of: incubating an airway scaffold in a rotating bioreactor (see pg. 2026); in the presence of a cellular solution, such as epithelial cells and mesenchymal cells taken from the recipient (see abstract). Additional disclosures include: "epithelial cells and chondrocytes became deeply embedded within the matrix by hr ... presence of clearly viable epithelial cells and chondrocytes on the graft surface at 4 days" (see pg. 2029, 1st col.); tracheal was retrieved from a donor (see pg. 2024); free from the risks of rejection (see pg. 2029). This reference is directed to the use of a denatured cadaver derived organ and lacks any teaching or suggestion of a synthetic scaffold.
	The Examiner finds this argument unpersuasive, because the primary reference KAMIL has already teach making a synthetic scaffold from polyglycolic acid.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618